Bliss, Judge,
delivered the opinion of the court.
The city of Brunswick, under authority of plaintiff’s charter (Adj. Sess. Acts 1863, p. 485), issued to the plaintiff its bonds to the amount of $25,000, and received certificates of stock therefor. The company negotiated the bonds, and upon the *554interest coupons falling due, the city authorities refused to provide for their payment. To save the credit of the bonds and of the company, the company provides temporarily for the payment of the coupons, and asks for a writ of mandamus upon the defendants, commanding them to make provision for the payment of said coupons, and also for those falling due. An alternative writ was issued, returnable the 8th of November of this term, which was duly served, but defendants make no reply.
The default of defendants admits the facts, and the only questions that affect the legality of the subscription and bonds were decided in State ex rel. Mo. & Miss. R.R. Co. v. Macon County Court, 41 Mo. 458.
A peremptory writ will issue.
The other judges concur.